DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16-18, 26, and 33 are objected to because of the following informalities:  
Regarding claim 16, the claim should be amended to recite “…move in a longitudinal direction” in line 12 and “…direction of a longitudinal center axis” in line 15 to provide antecedent basis for the claimed elements.
Regarding claim 17, the claim should be amended to recite “…upper side of the body” in line 2 since the upper side is in relation to the body and not the finger grip as a whole.
Regarding claim 18, the claim should be amended to recite “…from the lower side of the body” to keep claim terminology consistent.
Regarding claim 26, the claim should be amended to recite “an upper surface of the frame” in line 2 to provide antecedent basis for the claimed element.
Regarding claim 33, the claim should be amended to recite “…move in a longitudinal direction” in line 11 to provide antecedent basis for the claimed element.

  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisenhut (CH 293302).
	Regarding claim 32, Eisenhut discloses a method of assembling a finger grip (base plate 3, control panel 8, and cover plate 10 in fig. 1) and a syringe barrel (cylinder 1 in fig. 1), the syringe barrel having a proximal and a distal end (see below) and having a plunger (piston 2 in fig. 1) and a plunger rod to drive the plunger (plunger rod 2a, or 2” in the translation provided), the method comprising: 

    PNG
    media_image1.png
    522
    333
    media_image1.png
    Greyscale

mounting a body (base plate 3  and control panel 8 form a body in fig. 1) of the finger grip to the syringe barrel (figs. 1, 2, and 4 shows the base plate 3 mounted to a syringe barrel), the body having a lower side which, when mounted to the syringe barrel, faces towards the proximal end of the syringe barrel (see below) and an oppositely facing upper side (see below), 

    PNG
    media_image2.png
    362
    474
    media_image2.png
    Greyscale


the lower side including at least one finger supporting surface disposed on opposite sides of the syringe barrel (see below); 

    PNG
    media_image3.png
    291
    349
    media_image3.png
    Greyscale

attaching, to the body, an engager (locking member 4 in fig. 2 is shown to be attached to the upper surface of the base plate 3 via spring 7 in fig. 2/4) moveable radially towards a center axis (see annotated figure above, dotted line) of the plunger rod between a first position where the engager is out of contact with the plunger rod (fig. 4; see below, a small gap exists between the locking member 4 and the plunger rod 2a/2”) and a second position where the engager is in contact with the plunger rod of the syringe to provide feedback to a user (fig. 2 shows a second position in which the engager 4 is moved leftward towards the center axis to engage a groove of the plunger rod 2a/2” so that both a tactile and an audible feedback would be generated as the locking member abuts the next rib of the plunger rod); and 

    PNG
    media_image4.png
    621
    703
    media_image4.png
    Greyscale

receiving, in the body, an activator (pusher 4a, 4” in translation provided, in fig. 2) operable to move in a longitudinal direction of the plunger rod between a first position and a second position thereof (figs. 2 and 4 show two separate states of the pusher 4a/4” and fig. 4 shows that to move from the state of fig. 2 to the state of fig. 4, pusher 4a/4” undergoes a tilting motion so that the pusher moves both radially and longitudinally relative to a longitudinal axis of the plunger so that a small movement in the longitudinal direction exists  in order to move locking member 4 both rightward and upwards; see 4th paragraph of pg. 2 of the translation which discusses the tilting movement), so as to move the engager from the first position of the engager to the second position of the engager (in order to move from the first position of fig. 4 to the second position of fig. 2, the pusher 4a/4” tilts upward), the activator being received within a frame of the body (the examiner notes that the term “frame” is interpreted to mean “an open case or structure made for admitting, enclosing, or supporting something”, as defined by Merriam-Webster, figs. 1 and 2 shows the pusher 4a/4” extending through an opening of control plate 8 so that the walls surrounding the opening form a frame around the pusher 4a/4”).
Regarding claim 33, Eisenhut discloses a finger grip (base plate 3, control panel 8, and cover plate 10 in fig. 1) configured to connect to a syringe barrel (cylinder 1 in fig. 1) having a proximal and a distal end (see below) and having a plunger (piston 2 in fig. 1) and a plunger rod for driving the plunger (piston rod 2a/2” in fig. 1), the finger grip comprising: 
a body (base plate 3 in fig. 1) having a lower side which, when mounted to the syringe barrel, faces towards the proximal end of the syringe barrel and an oppositely facing upper side (see below); 

    PNG
    media_image5.png
    559
    583
    media_image5.png
    Greyscale

an engager (locking member 4 in fig. 2) being moveable towards a longitudinal center axis (see dotted line above) of the plunger rod between a first position where the engager is arranged not to contact the plunger rod of the syringe barrel (see below; fig. 4 shows a position in which there is a small gap between the plunger rod and the engager) and 

    PNG
    media_image4.png
    621
    703
    media_image4.png
    Greyscale

a second position where the engager is arranged to contact a grooved surface on the plunger rod of the syringe barrel to provide feedback to a user as the plunger is moved relative to the finger grip (fig. 2 shows a second position in which the engager 4 is moved leftward towards the longitudinal axis above to engage a groove of the plunger rod 2a so that both a tactile and an audible feedback would be generated as the locking member abuts the next rib of the plunger rod); 
an activator (pusher 4a/4” in fig. 2) operable to move in the longitudinal direction of the plunger rod to move the engager from the first position of the engager to the second position of the engager (fig. 4 shows that 4a/4” tilts upwards/downwards to move between the positions shown in figs. 2 and 4 so that it must be moved both radially relative to the longitudinal axis and longitudinally relative to the longitudinal axis so that a small movement in the longitudinal direction exists in order to move pusher 4 between the first and second positions; see 4th paragraph of pg. 2 of the translation which discusses the tilting movement); and 
at least one finger supporting surface (see below) sloping upward from the lower side toward the activator and structured to support at least one digit of the user (see below, a part of the surface slopes upward from the lower surface upward toward the activator).

    PNG
    media_image6.png
    414
    455
    media_image6.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21, 23-30, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,668219 in view of Eisenhut (see table). 
Regarding claim 16 of the instant application, claim 1 of the issued patent discloses a finger grip configured to connect to a syringe barrel having a proximal and a distal end and having a plunger and a plunger rod to drive the plunger (7:9-11), the finger grip comprising: a body having a lower side disposed to face the proximal end of the syringe barrel and an upper side (7:12-15), the lower side comprising at least one finger supporting surface to support one or more digits of a user (7:15-16); an engager moveable between a first position where the engager is arranged not to contact the plunger rod of the syringe barrel (7:18-22) and a second position where the engager is arranged to contact a surface of the plunger rod of the syringe barrel to provide feedback to the user (7:22-25); and an activator operable to move in the longitudinal direction of the plunger rod, so as to move the engager from the first position of the engager to the second position of the engager (7:27-30), the activator being configured to move parallel to the plunger rod between the first position and the second position in the longitudinal direction of the longitudinal center axis of the plunger rod (7:33-36).
However, claim 1 of the issued patent does not claim a recess provided in the body and arranged to receive an end flange of the syringe barrel.
However, Eisenhut teaches a similar invention to the claimed invention and further teaches a recess provided in the body and arranged to receive an end flange of the syringe barrel (the recess below is functionally capable of receiving a flanged end of a syringe barrel since the syringe barrel is only functionally claimed).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the issued patent to claim a recess provided in the body and arranged to receive an end flange of the syringe barrel as Eisenhut teaches that this recess provides the advantage of enabling a syringe barrel to be securely received in the body.

    PNG
    media_image7.png
    354
    450
    media_image7.png
    Greyscale

Instant claims
Patent Claims
Teaching
16
1
See discussion above
17
2
 
18
3
 
19
4
 
20
5
 
21
6
 
23
8
 
24
9
 
25
10
 
26
11
 
27
13
 
28
12
 
29
14
 
30
15
 


Regarding claim 32 of the instant application, claim 16 of the allowed patent discloses a method of assembling a finger grip and a syringe barrel, the syringe barrel having a proximal and a distal end and having a plunger and a plunger rod to drive the plunger (8:26-28), the method comprising: the body having a lower side which, when mounted to the syringe barrel, faces towards the proximal end of the syringe barrel and an oppositely facing upper side (8:29-32), the lower side including at least one finger supporting surface (8:32-34); an engager moveable radially towards a center axis of the plunger rod between a first position where the engager is out of contact with the plunger rod and a second position where the engager is in contact with the plunger rod of the syringe to provide feedback to a user (8:35-42); and receiving, in the body, an activator operable to move in a longitudinal direction of the plunger rod between a first position and a second position thereof, so as to move the engager from the first position of the engager to the second position of the engager (8:43-48), the activator being received within a frame of the body (8:49-52).
However, claim 16 of the issued patent does not claim mounting a body of the finger grip to the syringe barrel, the supporting surface disposed on opposite sides of the syringe barrel, and attaching the engager to the body.
	As discussed previously, Eisenhut teaches a similar method which comprises the step of mounting a body (elements 3 and 8 form a body in fig. 2) of a finger grip to the syringe barrel (fig. 2 shows the body mounted to a syringe barrel 1).  Eisenhut further teaches that a lower side of the body has a supporting surface on opposite sides of the syringe barrel (see below) and the method step of attaching the engager to the body (fig. 2 shows the locking member 4 attached to the body via spring 7).  

    PNG
    media_image3.png
    291
    349
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the issued patent claim to further recite the method steps of mounting a body of the finger grip to the syringe barrel, the supporting surface disposed on opposite sides of the syringe barrel, and attaching the engager to the body.  The addition of the “mounting” and “attaching” step would facilitate making a complete assembly which is operable for use.  The addition the supporting surface on opposite sides of the syringe barrel would allow for a user to more securely and ergonomically handle the syringe.
Regarding claim 33, claim 1 of the allowed patent discloses	a finger grip configured to connect to a syringe barrel having a proximal and a distal end and having a plunger and a plunger rod for driving the plunger (7:9-11), the finger grip comprising: a body having a lower side which, when mounted to the syringe barrel, faces towards the proximal end of the syringe barrel and an oppositely facing upper side (7:12-15); an engager being moveable towards a longitudinal center axis of the plunger rod between a first position where the engager is arranged not to contact the plunger rod of the syringe barrel and a second position where the engager is arranged to contact a grooved surface on the plunger rod of the syringe barrel to provide feedback to a user as the plunger is moved relative to the finger grip (7:18-25); an activator operable to move in the longitudinal direction of the plunger rod to move the engager from the first position of the engager to the second position of the engager (7:27-32); and at least one finger supporting surface (7:15-17).
However, claim 1 of the issued patent does not claim the at least one finger supporting surface sloping upward from the lower side toward the activator and structured to support at least one digit of the user.
As discussed above, Eisenhut teaches a similar finger grip to the claimed finger grip having a body (3 and 8 form a body in fig. 2) having an upper side and a lower side (see below).  Eisenhut further teaches at least one finger supporting surface sloping upward from the lower side toward the activator and structured to support at least one digit of the user (see below; a portion designated below is shown to be sloping upward from the lower side toward the activator 5 in fig. 2).

    PNG
    media_image8.png
    317
    528
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the patent claim to have the at least one finger supporting surface sloping upward from the lower side toward the activator and structured to support at least one digit of the user, as taught by Eisenhut, to make the supporting surface more ergonomic.

	Allowable Subject Matter
Excepting the double patenting rejections above, claims 16-21 and 23-30 are allowable over the prior art of record.
Claims 22 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application are allowable because the prior art of record fails to disclose either singly or in combination the claimed finger grip.  
	The closest prior art of record is Eisenhut.  
Regarding independent claim 16, Eisenhut fails to teach among all the limitations or render obvious an activator configured to move parallel to the plunger rod between the first position and second position, in combination with the total structure and function as claimed.  As discussed in the Notice of Allowance mailed on 1/27/2020 for the parent application, Eisenhut teaches an activator (4a/4” in fig. 2) which is configured to undergo a tilting movement between the first and second positions; however, this movement is not considered to be parallel to the plunger rod.
Regarding claim 22, Eisenhut and the issued patent fails to disclose a fixed part and a movable part of the activator being disposed on opposite sides of the syringe barrel.  Instead, Eisenhut discloses a fixed part attached to the body (fig. 2/4 shows locking member 5 consistent in contact with the body) and a movable part (pusher 4”/4a in fig. 2/4) which are joined by a pivotable joint (compressions spring 6 in fig. 2/4 is shown to join the two elements and pivots upon pusher 4”/4a being activated).  However, the fixed part and the moving parts are shown to be on the same side of the syringe barrel.
Regarding claim 31, Eisenhut and the issued patent fails to disclose the activator comprising a hole concentric with the recess.  Instead, Eisenhut discloses that the activator has a hole (opening which receives compression spring 6 in fig. 2); however, this hole is not concentric with the recess as defined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783